BY THE COURT.
This was an appeal to the Court of Common Pleas from the Industrial Commission. The record shows that Steve Nagy was an employe of the Superior Castings Company of Dayton, and was injured in the course of employment. He presented a claim for complete loss of vision of one eye. The Commission allowed for temporary disability for six and one-seventh weeks, $92.14 and disallowed any further claim in his behalf. Nagy appealed.
The Court of Appeals held:
The only question presented to this Court is as to the jurisdiction of the Common- Pleas to entertain the appeal.
We think the case of Perkins v. Industrial Commission, 106 OS. 233, is decisive of this case.
The authority of the case of Snyder v. State Liability Board of Awards, 94 OS. 342, has been superseded by an amendment to the statute; and the case of Hogle v. Industrial Commission, 108 OS. 363, was based upon the failure of the record of the Industrial Commission to show final action disallowing the claim. Here the record clearly shows a disallowance of the claim in excess of six and one-seventh weeks. This, in our judgment, gives jurisdiction to support the appeal.